Case 20-34879 Document 88-7 Filed in TXSB on 10/29/20 Page 1 of 2




            EXHIBIT G
          Case 20-34879 Document 88-7 Filed in TXSB on 10/29/20 Page 2 of 2

                                                                                                 Date           P.O. No.
                                                                                               04/01/19         PO-5711




                                             Purchase Order
Vendor:                                                                               Ship To:
BOOMERANG TUBE LLC                                                                    BOOMERANG TUBE
PO BOX 84922                                                                          1100 FM 3361
Chicago, IL 60689-4922                                                                LIBERTY, TX 77575




   Payment Terms                 Buyer             Expected Receipt Date      Delivery Terms              Delivery Yard
  2.0% 10 NET 30              Ken Beaver                04/25/19                 Loaded              BOOMERANG TUBE
                                                                                 Trucks


Description                                                Mill            Quantity     Unit      Unit Price       Line Amount
5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT BOOMERANG 200,000 FEET                $ 16.40                       $ 3,280,000.00
ERW
Drift = 4.653"
Thread Compound = BOL 2000
All material must meet API 5CT 10th Ed.
Pipe and Coupling Yield Strength 110 ksi Min - 125 ksi Max
Please stencil finished pipe with "Eagle Pipe PO-5711"
Material to be ready to ship first week of
April.
Supplier to invoice for quantities shipped by Buyer
This PO replaces partial quantity of PO-3723 Reference XTO 2019 Program Award (Q4 ’18)

                                                                                                 Subtotal      $ 3,280,000.00
                                                                                                       Tax               0.00
                                                                                                Total USD      $ 3,280,000.00



                                                   Terms & Conditions
1) MTRs, shipping documents and any supplemental reports shall be included with Seller's invoice and submitted via e-
   mail to operations@eaglepipe.net.
2) Eagle Pipe reserves the right to cancel any material not delivered within 30 days of expected receipt date.
3) This Purchase Order and any offer by Eagle Pipe to purchase materials from you is made expressly subject to Eagle
   Pipe’s Terms and Conditions (the “Terms and Conditions”), which are incorporated herein by reference as if fully set
   forth herein. Please review the Terms and Conditions herein supplied with the purchase order. Please note, the
   Terms and Conditions are an integral part of any agreement between you and Eagle Pipe and by accepting order
   and/or delivering materials to Eagle Pipe, you expressly agree to the Terms and Conditions.




            Eagle Pipe LLC                     9525 Katy Freeway, Ste 306                           (713) 464-7473
          www.eaglepipe.net                       Houston, TX 77024                            operations@eaglepipe.net


                                                                        BOOMERANG_10/30/20 HRG. EX._000052
